August 26, 2013 VIA EDGAR TRANSMISSION Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn.: Jessica Barberich, Assistant Chief Accountant-Division of Corporation Finance Re: Elbit Imaging Ltd. Form 20-F for the Fiscal Year Ended December 31, 2012 Filed May 14, 2013 Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 25, 2012 File No. 000-28996 Dear Ms. Barberich: We are writing in response to the comments of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated July 2, 2013, regarding the Annual Report on Form 20-F for the fiscal year ended December 31, 2011 (file number 000-28996), filed with the Commission on April 25, 2012, and the Form 20-F for the fiscal year ended December 31, 2012, filed with the Commission on May 14, 2013, each filed by Elbit Imaging Ltd. (the “Company” or “we”). For reference purposes the Staff’s comments have been reproduced herein in bold-face type, followed by the Company’s response Form20-F for fiscal year ended December 31, 2011 Form6-K filed March 29, 2012 Item5. Operating and Financial Review and Prospects, page67 A. Operating Results,page 79 1. We note your response to comment 1 of our letter dated June 19, 2013.Your proposed disclosure continues to differ from your segment disclosure reported under IFRS 8 since you have included a subtotal titled Segment profit (loss) after financial expenses which differ from the segment measure of profit (loss) disclosed in your footnote.Please advise, or revise to expand your discussion in future filings to include all disclosures required by Item 10(e) of Regulation S-K for this additional non-IFRS measure. Response We suggest the below amended table, which eliminate the subtotal titled Segment profit (loss) after financial expenses Segment Hotels Commercial Centers Medical Industries(*) Fashion Apparel Residential Other and Allocations Total Revenues 69 2 ) Rental income from commercial centers Gain from sale of real estate assets 54 9 63 Gain from loss of control over a subsidiary ) - Total revenues and gains 2 ) Costs and expenses 70 10 ) Research and development expenses 41 ) - Other expenses (income), net (6 ) 2 Segment profit (loss) 81 ) (3
